Citation Nr: 1753411	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 11, 2016 and a rating in excess of 60 percent from October 11, 2016 to the present for the service-connected gout of the right toe. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to December 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in August 2015, September 2016, and May 2017.  While there has been substantial compliance with those remands, as discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In 2008, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  The Court of Appeals for Veterans Claims has held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  Here, the Veteran filed a formal TDIU claim, which was denied in a January 2009 rating decision.  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received independent adjudication of the TDIU issue from the RO.  There is nothing in the Rice case that the Board sees as somehow vitiating the finality of the 2009 rating decision.  The Veteran had already filed a notice of disagreement as to the 2008 rating decision that denied a higher rating for his gout.  He clearly has knowledge, then, of how to appeal an adverse decision, yet he did not do so with the denial of TDIU in 2009.  Furthermore, his TDIU claim was not based on the service-connected disability that is now before the Board, which was the situation in Rice.  Rather, his gout is but one of several service-connected disabilities that he identified on his TDIU claim, and none of the ratings for the other conditions have been appealed.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is necessary prior to making a decision on the merits.  The Veteran testified during the August 2017 Board hearing that he believed all of his outpatient records are on file with VA.  That is not correct.  His testimony and recent VA medical records indicate that he is still being treated by Kaiser Permanente, but the claims file only contains treatment records through October 2008 from Kaiser.  While the Board remanded for these records in August 2015, the Veteran did not complete another release form at that time, and it is clear from the Veteran's testimony that he believed they were already on record with VA.  As the records are actually not associated with the claims file and are vital to determining whether a higher rating is warranted, a remand is necessary to obtain these records.   

The Veteran is advised that his records from Kaiser are critical to evaluating his claim.  It is clear much of the gout treatment has been through Kaiser, and there is little evidence in the file other than the VA examinations with which to rate his condition.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he authorize VA to access his private treatment records from Kaiser Permanente from October 2008 through the present.  Notify him that these records are not in his claims file; in the alternative, he can submit these records to VA.  
2.  Then, readjudicate the claim. If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







